This certiorari brings before us for review the judgment of the respondent State Board of Tax Appeals which affirmed a tax assessment made by the City of Jersey City for the year 1938 on personal property in the possession of Elizabeth MacPherson, prosecutrix, as administratrix cum testamento annexo of the estate of Genevieve Clark Berwick who died a resident of Jersey City on December 24th, 1938.
It appears that the assessment was in the sum of $15,000 and that the estate had assets exceeding that amount on the tax day. The assets consisted of cash on deposit in banks. *Page 87 
The prosecutrix argues that the assessment is contrary to the provisions of statute, N.J.S.A. 54:4-3.23, which exempts from taxation cash on hand or on deposit in banks, c.
To avail herself of this exemption it was an indispensable prerequisite for the prosecutrix to have filed a sworn claim of such exemption as provided for in N.J.S.A. 54:4-15. Cf.Hardin v. Morgan, 70 N.J.L. 484; affirmed, 71 Id. 342;Union Waxed and Parchment Paper Co. v. State Board ofAssessors, 73 N.J.L. 374. This she did not do and for that reason the respondent was right in disallowing the exemption and in affirming the assessment.
The writ is dismissed, with costs.